OPINION ON PETITION FOR REHEARING
Appellant Duffel has filed a petition for a rehearing in which he contends that we overlooked material propositions of law in holding that the minimum sentence of 12 and one-half years for burglary while in possession of a firearm was authorized by law. We have carefully considered the petition, including State v. Thomas, 619 S.W.2d 513 (Tenn.1981), cited by petitioner.
After full consideration of the petition, we are of the opinion that our original opinion correctly held that TCA 40-2704 authorizes an increase in the minimum sentence to 12 and one-half years. We adhere to our former opinion.